Title: Report on the Petition of Stephen Moore, 3 June 1790
From: Hamilton, Alexander
To: 


Treasury-department. June 3d. 1790[Communicated on June 10, 1790]

[To the Speaker of the House of Representatives]
On the petition of Stephen Moore of the State of North Carolina referred to the Secretary of the Treasury, by order of the House of Representatives, of the 4th. of May 1790;
The said Secretary respectfully reports:
That it is the opinion of the Secretary for the Department of War, that it is expedient and necessary that the United States should retain and occupy West-point, as a permanent Military post; the principal reasons for which opinion as stated by him in a report to Congress of the 31st. of July 1786, are as follow.
“That in case of an invasion of any of the middle or Eastern States by a marine power, the possession of Hudsons river would be an object of the highest importance, as well to the invader as to the United States.”

“That the reciprocal communication of the resources of the Eastern and middle States, so essential to a well-combined resistance, depends entirely on the possession of the said river by the United States.”
“That West-Point is of the most decisive importance to the defence of the said river, for the following reasons.”
“1st. The distance across the river is only about fourteen hundred feet, a less distance, by far, than at any other part.”
“2nd. The peculiar bend or turn of the river, forming almost a re-entering angle.”
“3d. The high banks on both sides of the river favorable for the construction of formidable batteries.”
“4th. The demonstrated practicability of fixing across the river, a chain or chains at a spot, where vessels in turning the point, invariably lose their rapidity, and, of course, their force, by which a chain at any other part of the river, would be liable to be broken.”
“These circumstances combined render the passage of hostile vessels by West-Point, impracticable.”
“That the fortifications of West point, and it’s dependencies, are extremely difficult to be invested and besieged. This circumstance, which greatly inhances the value of the place, arises from the broken and mountainous grounds and narrow passes, which surround the fortifications.”
“A regular siege of West point, properly garrisoned and furnished, would require a large army, vast warlike apparatus, and much time. The States, therefore, in it’s vicinity would have sufficient time to draw forth their utmost force for its relief.”
“That, however West point may be regarded by some persons as an interior place, yet the reverse is a fact, as may be proved by a slight consideration of the facility with which it can be approached by water. It is quite practicable for vessels coming in from sea, and arriving at Sandyhook, at the close of day, to reach West point before the next morning. The navigation of the river is known to be so bold, that the passage could be easily performed during the night.”
That the said Secretary of the Treasury, impressed with a persuasion that the said opinion is well founded, conceives it to be just and proper, that a purchase should be made on account of the United States, of so much of the tract of land, called West-point, as shall be necessary for the purpose contemplated; and this for the following reasons:
First. That where the public safety requires the permanent occupancy of the property of an individual for the public use, it is just that compensation should be made for it’s intire value, either by purchase with consent of parties, or by some equitable mode of appraisement. Temporary or periodical compensations, unless with the concurrence of the proprietor, are liable to this objection; that they oblige the individual to content himself with less than the full use or value of his property, by sale or otherwise, as his interest or necessities may require.
Secondly. These temporary compensations, for various obvious reasons, will be likely, in the end, to prove more expensive to the public, than an absolute purchase in the first instance.
Wherefore, the said Secretary is of opinion, that it will be advisable, that provision should be made by law, for the purchase of so much of the tract of land, called West point, as shall be judged requisite for the purpose of such fortifications and garrisons, as may be necessary for the defence of the same.
All which is humbly submitted
Alexander Hamilton,Secretary of the Treasury.
